DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 09/17/2019. Claims 1-5 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
‘a data extraction unit’,
‘a data refinement unit’,
‘a dataset construction unit’, 
‘a modeling unit’  in claims 1 and 5,
‘a verification unit’ in claim 2, and
‘a prediction unit’ in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1-5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites functions:
Claim 1:
Extracting a plurality of price data by a data extraction unit, 
	Applicant’s specification at [0025] reiterates the cited function and that data is extracted but is not described in such a manner as to enable one of ordinary skill in the art to know how the specialized function is to be performed. Since the function is based on a software algorithm a corresponding recitation is expected.
Processing the extracted price information by a data refinement unit, 
	Applicant’s specification at [0025] reiterates the cited function and that data is processed but is not described in such a manner as to enable one of ordinary skill in the art to know how the specialized function is to be performed. Since the function is based on a software algorithm a corresponding recitation is expected.
Creating a dataset configured of a mean and standard deviation by a dataset construction unit, and
	Applicant’s specification at [0026-0027] reiterates the cited function and that data is processed and a dataset is created but it is not described in such a manner as to enable one of 
Creating a model using a dataset read function a modeling unit, 
	Applicant’s specification at [0028] reiterates the cited function and that a dataset is created and that the data is used to form a model but is not described in such a manner as to enable one of ordinary skill in the art to know how the specialized function is to be performed. Since the function is based on a software algorithm a corresponding recitation is expected.
Claim 2:
Predicting a price of each cryptocurrency through a regression analysis by a prediction unit, and
	Applicant’s specification at [0030] reiterates the cited function and that a model is used to predict a price but is not described in such a manner as to enable one of ordinary skill in the art to know how the specialized function is to be performed. Since the function is based on a software algorithm a corresponding recitation is expected.
Verifying the predicted price by a verification unit. 
	Applicant’s specification at [0031] reiterates the cited function and that a prediction model exists and verified but is not described in such a manner as to enable one of ordinary skill in the art to know how the specialized function is to be performed. Since the function is based on a software algorithm a corresponding recitation is expected.
	The place holders citing ‘unit’ have no limits and cover every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.








(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim limitations of claim 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions:
Claim 1:
Receiving information on each cryptocurrency from a cryptocurrency exchange server by a data extraction unit, 
Processing and storing the extracted price information by a data refinement unit, 
Creating a dataset configured of a mean and standard deviation by a dataset construction unit, and
Creating a model using a dataset read function a modeling unit, 
Claim 2:
Predicting a price of each cryptocurrency through a regression analysis by a prediction unit, and
Verifying the predicted price by a verification unit. 

	One of ordinary skill in the art would be unsure as to what method is being used to perform the cited specialized function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-4 are directed to a Method, and claim 5 is directed to a System. MPEP 2106.03 states that claims including only software are not directed to one of the statutory categories: “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. MPEP 2106.03(II): “A claim whose BRI covers both statutory and non-statutory embodiment’s embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.” Therefore, claims 1-5 are not directed to a statutory category of invention under Step 1.

Step 2A-1: Claim 1 recites: 
A method of predicting a cryptocurrency price using artificial intelligence, the method comprising the steps of: 
	(a) receiving information on each cryptocurrency from a cryptocurrency exchange server through an API and extracting a plurality of price data, by a data extraction unit; 
	(b) processing and storing the extracted price data in a storage unit, by a data refinement unit; 
	(c) creating a dataset configured of a mean and a standard deviation of each cryptocurrency, by a dataset construction unit; and 
	(d) creating a model using a dataset read function of each cryptocurrency, by a modeling unit.	

	If a claim limitation, under its broadest reasonable interpretation, covers performance of 
A mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) or a mental process (concepts performed in the human mind including an observation, evaluation, judgement or opinion), or certain methods of organizing human activity (commercial or legal interactions, currency trading), then it reasonably falls within the grouping of abstract ideas. For example, the disclosure establishes the context of developing a mathematical model that reportedly allows one to predict trends in the sales of various currencies. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, processing, and creating aspects of mathematical concepts, mental processes and certain methods of organizing human activity.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘mathematical concepts, mental processes and certain methods of organizing human activity’. Independent Claim 5 recites similar features in system form, and therefore will be considered under the same rationale. Therefore, we proceed to Step 2A-2 of the analysis.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. cryptocurrency, artificial intelligence, and API) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (Method) and claim 5 (System) integrates a judicial exception into the practical application or an improvement upon 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, processing, and creating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘artificial intelligence’ (in the way the applicant has claimed its use) could be interpreted as instructions to perform mathematical functions.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claim 2 recites “(e) predicting a price of each cryptocurrency through a regression analysis, by a prediction unit; and (f) verifying the predicted price, by a verification unit” merely describe a mathematical analysis. Therefore, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of mathematical concepts, mental processes and certain methods of organizing human activity and is therefore patent ineligible. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 2 is patent ineligible.
	Dependent claim 3 recites “at steps (e) and (f), the prediction unit predicts the price on the basis of a first interval, and the verification unit extracts a current price on the basis of a second interval” merely describe a mathematical analysis. Therefore, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of mathematical concepts, mental processes and certain methods of organizing human activity and is therefore patent ineligible. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 3 is patent ineligible.
	Dependent claim 4 recites “the verification unit calculates a difference ratio between the predicted price and the current price and outputs a verification result” merely describe a mathematical analysis. Therefore, when taken separately or in combination, does not recite significantly more than the judicial exception. The claim recites the same abstract idea of mathematical concepts, mental processes and certain methods of organizing human activity and is therefore patent ineligible. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al, (US20150066729) “Hu” and further in view of Sheng et al, (US20190340586) “Sheng”.
Regarding claim 1, Hu teaches: A method of predicting a [crypto]currency price using artificial intelligence, the method comprising the steps of: 
	(a) receiving information on each [crypto]currency from a [crypto]currency exchange server (e.g. Forex quote data) [through an API] and extracting a plurality of price data (e.g. macroeconomic data), by a data extraction unit (e.g. one or more integrating algorithms); (Fig. 5, Item 510: one or more integrating algorithms, [0035] The macroeconomic information includes, for example, gross domestic product (GDP), interest rates, price indices, unemployment rates, and the like. At 202, one or more databases are configured to store a third set of information including foreign exchange market (Forex) information. The third set of information includes, for example, a source for streaming foreign exchange market (Forex) quotes.)
	Examiner considers that the portion of the limitation that recites "through an API" is non-functional because is merely describes, at least in part, how the data is received, however, applicant is not positively reciting a step where the method of reception (i.e. an API) is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	(b) processing and storing the extracted price data in a storage unit, by a data refinement unit; ([0009] providing one or more databases configured to store a third set of information comprising foreign exchange market (Forex) information…with the second set of information and the third set of information; and forecasting the currency exchange rate based on the integrated information using a forecasting model that includes exogenous covariates, on a currency exchange time series.)
	(c) creating a dataset configured of a mean and a standard deviation of each [crypto]currency, by a dataset construction unit; and ([0073] The ARIMA model software uses maximum likelihood estimation for conditional mean models such as ARIMAX models.)
	(d) creating a model (e.g. forecasting model) using a dataset read function of each [crypto]currency, by a modeling unit ([0064] At 512, the currency exchange rate is forecasted based on the integrated information using a forecasting model that includes exogenous covariates, on a currency exchange time series. Preferably, the forecasting model is an autoregressive integrated moving average (ARIMA) model that includes exogenous covariates. Forecasting the currency exchange rate using a forecasting model involves the use one or more forecasting algorithms.
	Hu does not explicitly teach creating forecasting models using cryptocurrency, however, Sheng teaches at least ‘forecasting models using cryptocurrency’: 
	cryptocurrency: ([0052] To identify the sequence of currency transactions with the optimal value, the cryptocurrency trading module 106e—in conjunction with the AI prediction module 106d—can execute advanced machine learning algorithms and data processing techniques that generate predictions of cryptocurrency price changes within and/or across the connected exchanges.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the elements of creating models using fiat currency of Hu with the predicting of cryptocurrency of Sheng so that customers and large entities can benefit from the best exchange rates when purchasing goods and services. As Hu states: “forecast the currency exchange rate such that quantity and quality of information is increased by a using Internet and state-of-art wireless capabilities to generate currency exchange rate forecasts, thus increasing accuracy of a forecasting system in an efficient manner.


Regarding claim 2, Hu teaches: The method according to claim 1, further comprising the steps of: 
	(e) predicting a price of each [crypto]currency through a regression analysis, by a prediction unit; and ([0064] At 512, the currency exchange rate is forecasted based on the integrated information using a forecasting model that includes exogenous covariates, on a currency exchange time series. Preferably, the forecasting model is an autoregressive integrated moving average (ARIMA) model that includes exogenous covariates. Forecasting the currency exchange rate using a forecasting model involves the use one or more forecasting algorithms.)
	(f) verifying (e.g. check) the predicted price, by a verification unit ([0068]The ARIMAX (p,D,q) Model can be used to check if a set of exogenous variables has an effect on a linear time series. For example, suppose a person wants to measure how the previous week's United Kingdom pound/sterling exchange rate, xt, affects this week's United States dollar exchange rate yt. The exchange rates are time series so an ARMAX model can be appropriate to study their relationships.

Regarding claim 3, Hu teaches: The method according to claim 2, 
	wherein at steps (e) and (f), the prediction unit predicts the price on the basis of a first interval (e.g. three days), and the verification unit extracts a current price on the basis of a second interval (e.g. a week) ([0014] FIG. 3 graphically depicts a payment transaction based model of a three day Dollar/Pound Sterling exchange rate in accordance with exemplary embodiments. [0068] The ARIMAX(p,D,q) Model can be used to check if a set of exogenous variables has an effect on a linear time series. For example, suppose a person wants to measure how the previous week's United Kingdom pound/sterling exchange rate, xt, affects 

Regarding claim 4, Hu teaches: The method according to claim 3, wherein 
	the verification unit calculates a difference ratio [] and outputs a verification result ([0055] These formulas in turn can be used to derive or generate payment card holder transaction based variables using any of a variety of available trend analysis algorithms. [0056] The aggregating, integrating, forecasting and processing algorithms all contribute to the collective forecast of currency exchange rate in accordance with the present disclosure. A wide range of algorithms can be used, and are desirably chosen according to the nature of the information that is being processed.)
	Hu does not explicitly teach using ratio’s between current prices, however, Shang teaches using ratios based on the current price to predict future activity:
	the verification unit calculates a difference ratio between the predicted price and the current price and outputs a verification result ([0055] Predict trading volume tendency thirty minutes from the current time;[0056] Predict price gap changes between any two cryptocurrency exchanges thirty minutes from the current time.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685